Citation Nr: 9930376	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  92-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether clear and unmistakable error existed in a 
December 10, 1971 rating decision denying a claim of 
entitlement to service connection for a cervical spine 
injury.  

2.  Entitlement to service connection for residuals of 
rhinoplasty.  

3.  Entitlement to service connection for a right upper 
extremity disorder.  

4.  Entitlement to service connection for residuals of a 
right little finger fracture.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a lung contusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
February 1955 and from January 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from several different rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  In a 
September 1991 rating decision, the RO found that rating 
decisions of December 10, 1971 and March 15, 1973 (denying 
service connection for a cervical spine disorder) did not 
involve clear and unmistakable error.  By April 1992 rating 
decision, the RO denied an evaluation in excess of 10 percent 
for residuals of a lung contusion.  In October 1994, the RO 
denied service connection for a right upper extremity 
disorder, residuals of rhinoplasty, and residuals of a right 
little finger fracture.   

The Board remanded the case in March 1994 and January 1997 
for further development of the record.  For the reasons 
discussed below, the Board herein holds that the December 10, 
1971 rating decision involved clear and unmistakable error.  
That conclusion essentially moots the issue concerning clear 
and unmistakable error in the March 15, 1973 rating decision.  
Thus, that issue, listed at the time of the January 1997 
Board remand, is no longer before the Board.  

In October 1992, the appellant testified at a hearing before 
a Member of the Board.  In December 1996, he was informed 
that the Member was no longer employed by the Board and he 
was informed of his right to an another hearing before a 
different Board Member.  In January 1997, he indicated he 
wanted another hearing; that hearing was held by the 
undersigned in August 1999.  

The claims of service connection for residuals of rhinoplasty 
and a right upper extremity disorder and an evaluation in 
excess of 10 percent for residuals of a lung contusion are 
addressed below in the Remand portion of this decision.  


FINDINGS OF FACT

1.  By December 10, 1971 rating decision, the RO denied 
service connection for a cervical spine disorder.  

2.  The RO failed to apply the correct facts at the time of 
the December 10, 1971 rating decision.  

3.  The claim of entitlement to service connection for 
residuals of rhinoplasty was denied in a December 1971 rating 
decision; the appellant was notified by the RO of that 
determination in January 1972; he did not perfect an appeal 
as to that issue.  

4.  Additional evidence received into the record relevant to 
residuals of rhinoplasty and subsequent to December 1971 is 
both new and material.  

5.  Competent evidence has been submitted linking the post-
service findings of residuals of rhinoplasty to service.

6.  No competent evidence has been submitted showing current 
residuals of a right little finger fracture.  

7.  Competent evidence has been submitted linking the post-
service findings of a right upper extremity disorder to 
service.


CONCLUSIONS OF LAW

1.  The December 10, 1971 rating decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1971).  

2.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of rhinoplasty.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The claim for service connection for residuals of 
rhinoplasty is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for residuals of a right 
little finger is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The claim for service connection for a right upper 
extremity disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error in December 10, 1971 Rating 
Decision

In a December 10, 1971 rating decision, the RO denied the 
appellant's claim of service connection for a cervical spine 
disorder resulting from traumatic injury sustained in a 
helicopter crash in Vietnam.  The RO revisited the issue in a 
March 15, 1973 rating decision, and again denied the claim.  
He now argues that both rating decisions involved clear and 
unmistakable error.  For the following reasons, the Board 
finds the appellant allegations meritorious.  

The concept of clear and unmistakable error is a rigorous 
one.  Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Clear and unmistakable error requires 
that error, otherwise prejudicial, must appear undebatably.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

For a claim of clear and unmistakable error to be reasonably 
raised, the claimant must provide some degree of specificity 
as to what the alleged error is, and unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Eddy v. Bown, 9 Vet. App. 52, 57 (1996).  

In reviewing the RO September 1991 decision that the December 
10, 1971 rating decision did not contained clear and 
unmistakable error, the Board reviews the evidence that was 
before the RO as of December 10, 1971.  38 C.F.R. § 3.104(a).  
A determination that there was a clear and unmistakable error 
must be based on the record and the law effective in December 
1971.  See Russell, 3 Vet. App. at 314.  In other words, the 
Board cannot resort to the benefit of hindsight to evaluate 
whether clear and unmistakable error existed in the RO action 
on December 10, 1971.  

At the time of the December 10, 1971 rating decision, the RO 
had before it essentially two pieces of evidence.  The first 
piece of evidence, the service medical records, showed that 
the appellant was injured in a helicopter crash in Vietnam on 
January 14, 1970.  His initial injuries were noted as a lung 
contusion and fractured ribs, but a September 1970 service 
medical record entry indicated that he had traumatic induced 
C-6 radiculopathy and cervical spondylosis.  A January 1971 
entry showed that the symptoms persisted; an examiner noted 
that "[t]his is definitely a service[-]connected disorder 
[without] disability: In the future, if disability should 
occur, he would be entitled to VA[ ]compensation."  

The second piece of evidence is a July 1971 VA orthopedic 
examination report with a diagnosis of residuals of cervical 
strain.  The report noted that the appellant complained of 
aching and stiffness in the neck.  Examination comments 
revealed that the cervical spine did not present tenderness, 
crepitus, or spasm.  Range of motion of the cervical spine 
was noted as 65 degrees flexion, 30 degrees extension, 85 
degrees rotation bilaterally, and 50 degrees lateral bending 
bilaterally.  

In the December 10, 1971 rating decision, the RO reported 
these facts and denied service connection based on a lack of 
evidence of a current cervical spine disorder.  Of the VA 
examination, the RO stated it did not find residuals of a 
cervical strain.  As noted above, however, the VA examination 
did find residuals of a cervical strain.  By reporting that 
the VA examination failed to find any residuals of a cervical 
spine disorder, whereas the examination report clearly 
concluded with a diagnosis of such residuals, the RO 
essentially ignored the examination findings.  That fact is 
significant because the RO then denied the claim on the basis 
that the examination failed to document current residuals.  A 
valid clear and unmistakable error claim exists where the RO 
makes a materially incorrect characterization of the 
evidence, in this case the diagnosis rendered in the 
examination report, and where correction of that error would 
manifestly have changed the outcome of the prior decision.  
Eddy, 9 Vet. App. at 58 (citing Fugo v. Brown, 6 Vet. App. 
40, 44 (1993) and Russell, 3 Vet. App. at 319, which found 
that RO was "undebatably incorrect" that medical evidence 
did not indicate a certain disability).  

The recitation of the facts before the RO at the time of the 
December 10, 1971 rating decision was incorrect in that it 
failed to account for probative evidence associated with the 
claims file.  In failing to account for the favorable 
diagnosis in the examination report, the RO did more than 
merely misinterpret the facts; it failed to identify the 
correct facts of record and apply the law to those facts.  
See Oppenheimer, 1 Vet. App. at 372.

In short, the record before VA at the time of the December 
10, 1971 rating decision included evidence clearly stating 
that the appellant had residuals of a cervical strain related 
to the in-service helicopter crash.  Since the RO denied the 
claim of service connection for a cervical spine disorder 
based on its incorrect reading of the examination report, 
that action constituted clear and unmistakable error.  In 
light of the record and based on the analysis above, it is 
the determination of the Board that the December 10, 1971 
rating decision in this case, denying service connection for 
a cervical spine disorder, was clearly and unmistakable 
erroneous.  

II.  Reopening of Service Connection Claim for Residuals of 
Rhinoplasty

In a December 1971 rating decision, the RO denied the 
appellant's claim of service connection for rhinoplasty and 
nasal fracture.  He was notified of that action in a January 
27, 1972 letter from the RO.  He filed two statements in 
November 1972, neither of which addressed the rhinoplasty and 
nasal fracture decision.  As such, the December 1971 rating 
decision became final at the expiration of the one-year 
period after the January 27, 1972 notice.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

At a hearing in October 1992, the appellant testified that 
service connection should be established for residuals of 
rhinoplasty.  In the March 1994 remand, the Board noted the 
appellant's testimony and referred the claim to the RO for 
development and adjudication.  The RO considered and denied 
the claim in an October 1994 rating decision.  The January 
1997 Board remand also listed the issue as one of service 
connection for residuals of rhinoplasty.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) required a two-step analysis.  
Manio v. Derwinski , 1 Vet. App. 140 (1991).  First, VA was 
to determine whether the evidence presented since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was VA to take the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.   See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Excluded from this analysis was 
any need for the appellant to show that the claim was well 
grounded, the threshold issue in service-connection claims.  
See Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (holding 
that a reopened claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Thus, in taking the first step of the Manio 
analysis, the Court had required affirmative answers to three 
questions:  (1) Was the newly presented evidence "new" 
(that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it  "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999).  VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination VA must make in this case is 
whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince VA to 
alter its previous decision could be material if it provided 
a more complete picture of the circumstances surrounding the 
origin of an injury or disability, even where it would not 
eventually convince VA to alter its rating decision.  Hodge, 
155 F.3d at 1363; Elkins, 12 Vet. App. at 214.  The Hodge 
reopening standard provides for judgment as to whether new 
evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.   

In light of this history, the Board cannot address the 
service-connection claim without first determining whether 
the appellant has submitted new and material evidence.  At 
the time of the December 1971 rating decision, the RO 
summarized the evidence then of record and concluded that 
service connection was not warranted.  The RO did not 
specifically indicate the reason it denied the claim, nor did 
it refer to the service medical records or the history of 
nasal surgeries in service.  (In the October 1994 rating 
decision, the RO denied the claim because the evidence did 
not document an aggravation of a disorder that pre-existed 
service.)  The RO's reasoning may have been that there was a 
lack of evidence showing aggravation during service, a lack 
of evidence linking the current disorder and service, or a 
lack of evidence of any current residuals.  The RO did note, 
though, that a July 1971 VA examination indicated that the 
appellant gave a history of breaking his nose as a child 
(presumably prior to service), that there was a perforated 
nasal septum, and that he had minimal disfigurement.  

The evidence submitted after December 1971 included 
transcripts of hearings in October 1992 and August 1999, in 
which the appellant discussed the claim.  Moreover, private 
clinical records were submitted showing that the appellant 
required a rhinoplasty in 1979 to repair a perforated nasal 
septum.  These documents provide a more complete picture of 
the circumstances of the claimed disorder and inform the 
record in a probative manner.  Since this newly presented 
evidence is probative on at least one of the elements that 
may have formed the basis of the prior denial, the new 
evidence is material.  Thus, the claim of service connection 
for residuals of rhinoplasty must be reopened.  

III.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim 
generally requires competent medical evidence of a current 
disorder, lay or medical evidence, presumed credible, of an 
in-service disease or injury, and competent medical evidence 
linking the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

B.  Residuals of Rhinoplasty

As to the first element of a well-grounded claim of service 
connection for residuals of rhinoplasty, requiring competent 
medical evidence of a current back disorder, a July 1999 
statement by a private physician indicated that he had seen 
the appellant that same month with respect to his claimed 
nasal deformity.  While the physician did not specifically 
discuss the current condition of the claimed disorder, the 
fact that the appellant consulted with a physician presents 
some indication of a current disorder.  For the limited 
purpose of determining whether the claim is well grounded, 
the Board finds that the July 1999 private physician's 
statement documents a current disorder, thereby satisfying 
the initial element of a well-grounded claim.   

The second element of a well-grounded claim requires lay or 
medical evidence of an in-service disease or injury.  The 
service medical records indicate that the appellant underwent 
two nasal surgeries in October 1952.  This medical evidence 
satisfies the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current disorder to a disease or 
injury in service.  In October 1979, the appellant underwent 
repair of a deviated nasal septum at a private medical 
facility.  The private physician, writing in the July 1999 
statement, stated that [i]t appears [the appellant] had 
complication of nasal septum surgery in the military in the 
1950's for which [he] had . . . reconstructive surgery [in 
1979]."  This cryptic statement at a minimum links the in-
service treatment of the nasal septum to the post-service 
repair in 1979.  Moreover, that statement appears in the same 
July 1999 medical statement as the evidence documenting 
current consultation on the nasal septum disorder.  The key 
consideration in the well-grounded analysis is whether the 
claim is plausible, not whether it is meritorious or whether 
the claimant will ultimately prevail.  In this case, given 
this evidence, the Board concludes that the July 1999 private 
physician's statement constitutes competent medical evidence 
linking a current disorder to service.  

Thus, the evidence of record satisfies the three elements for 
a well-grounded claim and the Board herein determines that 
the claim of service connection for residuals of rhinoplasty 
is well grounded.  As the claim is well grounded, VA has duty 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  To comply 
with the duty to assist, the claim will be addressed in the 
Remand section of this decision.  

C.  Residuals of a Right Little Finger Fracture

The service medical records are silent as to any fracture of 
the left little finger.  Private clinical records in October 
1979, though, show that the appellant complained of a 
deformity of the fifth finger on the right hand and underwent 
a reconstruction collateral ligament PIP of the right small 
finger.  The records described the injury as "old" and as 
occurring 15 years previously, which would placed it as 
occurring in 1964, in between the appellant's periods of 
service.  A private physician's report that same month, 
however, indicated that the injury occurred when the 
appellant was about 18 years of age.  Since the appellant was 
born in 1934, that would place the occurrence of the injury 
in 1952, when he first entered service.  

The appellant testified at an October 1992 hearing and again 
at a August 1999 hearing before the undersigned that the 
injury occurred in about 1953.  He stated that he sought 
medical treatment, but that he had no idea what happened to 
the medical records documenting that treatment.  He reported 
that he had continuing difficulty with the finger, including 
deformity and inability to touch the little finger to his 
palm.  To demonstrate these claimed residuals, he exhibited 
his right little finger to the undersigned.  

The initial element of a well-grounded claim requires that 
the appellant submit competent medical evidence of a current 
disorder.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  The record is silent as to any treatment concerning the 
right little finger since the October 1979 surgery 20 years 
ago.  The appellant testified that he had continued deformity 
and limited use of the small right finger.  Generally, 
statements prepared by lay persons who are ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant has 
the requisite medical expertise to render a medical opinion 
that might satisfy the competent-medical-evidence 
requirement.  Therefore, his testimony, the only current 
evidence concerning the status of the current disorder, 
cannot alone meet the initial element of a well-grounded 
claim.  

Even if the Board were to accept the appellant's testimony 
and his demonstration to the undersigned of his right little 
finger deformity, the record does not contain any competent 
evidence linking that deformity to the presumed in-service 
injury in 1952 or 1953.  The only such evidence is his 
contentions presented at the hearings, which as already noted 
cannot constitute competent medical evidence, and the October 
1979 private clinical records.  Those records discuss the 
onset of the deformity in either 1964 or 1952.  A link to 
1964 would be irrelevant since the appellant was not in 
service at that time.  The link to 1952 is relevant since he 
was in service at that time.  However, there is no indication 
in the October 1979 private medical records that the 
physician had access to any independent medical source for 
this information.  It appears, therefore, that the history 
was based entirely on the appellant's own version of events 
communicated to the physician.  This evidence then represents 
information simply recorded by a medical examiner, and is 
unenhanced by any additional medical comment by that 
examiner.  It cannot constitute competent medical evidence.  
Such evidence cannot enjoy the presumption of truthfulness.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that the October 1979 private clinical reports based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.  

As the claim is not well grounded, VA is under no duty to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999).  Although where claims are not well grounded VA does 
not have a duty to assist in developing facts pertinent to 
the claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1996 statement of the case and in the 
October 1994 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence of the claimed injury on 
active service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

D.  Right Upper Extremity Disorder

A well-grounded claim generally requires competent medical 
evidence of a current disorder, lay or medical evidence, 
presumed credible, of an in-service disease or injury, and 
competent medical evidence linking the two.  Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.  As to the first 
element, the claims file includes private and VA treatment 
records noting right carpal tunnel syndrome and other right 
upper extremity symptomatology.  As to the second element, 
the service medical records document a cervical spine injury 
in January 1970 and subsequent radiculopathy.  In June of 
that year, an examiner noted cervical spondylosis with C-6 
left root lesion.  

As to the third element, requiring competent medical evidence 
linking the evidence supporting the first two elements, VA 
clinical records in 1997 and 1998 indicate that carpal tunnel 
symptoms had been present since the injury in service.  
Moreover, a November 1982 private clinical record noted 
cervical spine radiculopathy and tingling in the right hand.  
May 1991 and May 1997 private clinical records also related 
the current symptoms to the injury in 1970.  These findings 
constitute competent medical evidence linking the current 
right upper extremity disorder to service.  

Thus, the evidence of record satisfies the three elements for 
a well-grounded claim.  The Board determines that the claim 
of service connection for a right upper extremity disorder is 
well grounded.  As the claim is well grounded, VA has duty 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  To comply 
with the duty to assist, the claim will be addressed in the 
Remand section of this decision.  

	(CONTINUED ON NEXT PAGE)


ORDER

As the December 10, 1971 rating decision was clearly and 
unmistakably erroneous, service connection for a cervical 
spine disorder is granted, subject to the applicable law and 
regulations governing the payment of monetary benefits.  

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for residuals of 
rhinoplasty, the claim is reopened.  

The claim of service connection for residuals of rhinoplasty 
is well grounded.  

The claim of service connection for residuals of a right 
little finger fracture is denied.  

The claim of service connection for a right upper extremity 
disorder is well grounded.  


REMAND

As indicated above, the claim of service connection for 
residuals of rhinoplasty is reopened and well grounded.  The 
most recent VA examination evaluating the nature and etiology 
of any residuals of rhinoplasty was in July 1971.  A February 
1998 VA respiratory examination, in conjunction with another 
claim, was silent as to any residuals of rhinoplasty.  To 
properly assist the appellant in the development of facts 
pertinent to the claim, the case will be remanded for a 
current VA examination to determine the etiology of any 
current residuals of rhinoplasty.  

Also as noted above, the claim of service connection for a 
right upper extremity disorder is well grounded.  The current 
medical evidence suggests that the appellant has right carpal 
tunnel syndrome and some degree of cervical radiculopathy.  
This evidence also appears to relate the right carpal tunnel 
syndrome to service and indicates that there is no active 
cervical radiculopathy.  To ensure an accurate and complete 
medical record concerning this aspect of the claim, on remand 
the RO should schedule the appellant for a VA neurologic 
examination to determine the etiology of the current right 
upper extremity disorder.  

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a lung contusion is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  VA has a resulting 
duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

During the pendency of this appeal, effective October 7, 
1996, the regulation governing evaluations of respiratory 
disorders was amended to ensure it used current medical 
terminology and unambiguous criteria and reflected recent 
medical advances.  61 Fed. Reg. 46,720 (Sept. 5, 1996) 
(codified at 38 C.F.R. §§ 4.96, 4.97).  This amendment is 
only applicable on and after October 7, 1996, and may not be 
retroactively applied prior to that effective date.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998); Allin v. Brown, 6 Vet. 
App. 207, 211 (1994).  Specific to this claim, the regulatory 
change eliminated Diagnostic Code 6810, the diagnostic code 
under which the RO has rated the claim.  When a regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, the version 
most favorable to appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The appellant's 
claims must be fully adjudicated under both the new and the 
old criteria to determine which version is more favorable.  
DeSousa v. Gober , 10 Vet. App. 461, 467 (1997). 

The most recent VA examination evaluating the lung-contusion 
disability consists of a February 1998 examination report, a 
February 1998 X-ray report, a March 1998 pulmonary function 
test, and an August 1998 addendum to the examination report.  
The addendum indicated the examiner's conclusion that the 
appellant had both restrictive lung disease and obstructive 
pulmonary disease.  The examiner further noted that the 
restrictive lung disease was a residual of the lung contusion 
in service, while the obstructive lung disease was a 
consequence of a long smoking history.  Service connection 
for chronic obstructive pulmonary disease was denied by 
rating decision in September 1998.  Therefore, it is 
important that the rating assigned the service-connected lung 
contusion residuals be based solely on the medical findings 
relative to restrictive lung disease.  The examination 
report, however, did not distinuish the restrictive lung 
disease findings from those associated with the nonservice-
connected obstructive lung disease; thus, the evaluation of 
the disability was based on co-mingled examination findings.  
The claim requires another VA respiratory examination to 
determine the severity of the restrictive lung disease versus 
that attrituble to the obstructive lung disease.  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a medical examination to determine 
the nature and etiology of any residuals 
of rhinoplasty.  The claims file must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner should obtain 
all pertinent history concerning the 
claimed disorder and specifically note in 
the examination report whether the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should be asked to comment on 
whether any current manifestations are 
related to symptomatology noted in 
service; whether any such manifestations 
are related to a post-service, 
intercurrent injury; and whether any such 
manifestations are the result of a 
disorder existing prior to service, based 
on the examiner's review of the claims 
file.  If any such manifestations are the 
result of a pre-existing disorder, then 
the examiner should review the service 
medical records and opine whether the 
relevant symptomatology underwent an 
increase during service.  

2.  The RO should schedule the appellant 
for a medical examination to determine 
the nature and etiology of his right 
upper extremity disorder.  The claims 
file must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
obtain all pertinent history concerning 
the claimed disorder and specifically 
note in the examination report whether 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should be asked 
to comment on whether any current 
manifestations are related to 
symptomatology noted in service; whether 
any such manifestations are related to a 
post-service, intercurrent injury; and 
whether any such manifestations are the 
result of any disorder existing prior to 
service, based on the examiner's review 
of the claims file.  If any such 
manifestation is the result of pre-
existing disorder, the examiner should 
review the service medical records and 
opine whether the relevant symptomatology 
underwent an increase in service.  

3.  The RO should schedule the appellant 
for a medical examination to determine 
the nature and severity of any residuals 
of a lung contusion, including 
restrictive lung disease.  The claims 
file must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
obtain all pertinent history concerning 
the claimed disorder and specifically 
note in the examination report whether 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  The examiner should 
comment on the severity of the 
symptomatology affecting any residuals of 
a lung contusion; he/she should also 
distinguish the symptomatology 
attributable to restrictive lung disease 
versus obstructive lung disease.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The RO should evaluate the severity of the residuals of a 
lung contusion in light of both the old and the new versions 
of 38 C.F.R. § 4.97.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals






